Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

Between DSP Group, Inc., DSP Group, Ltd. and Ofer Elyakim (the “Executive”).
Effective date of this amendment is May 16, 2011.

Executive entered into an employment agreement with DSP Group, Ltd., effective
June 1, 2009 (the “Employment Agreement”). The Employment Agreement was amended
effective February 1, 2011 (the “Amendment”). The Employment Agreement, as
amended by the Amendment, is hereby further amended as follows:

1. The Amendment is hereby null and voided.

2. The reference to “Sections 2a.1 and 2a.2” in Section1b.1 is hereby changed to
“Section 1a.1.” 3. The reference to “Section 2b.1” in Section 2 is hereby
changed to “Section 1b.1.”

4. The notice period as defined in Section 3a of the Employment Agreement is
hereby increased to one year from the nine months as set forth previously in the
Amendment.

5. Section 6f of the Employment Agreement is hereby deleted.

6. The following paragraphs are added to the Employment Agreement as Section 12:

If the Executive’s employment with the Company is terminated by (i) the Company
following a Change in Control; (ii) the Executive for Good Reason; or (iii) the
Corporation without Cause, all rights of the Executive under the Employment
Agreement shall continue for one year and all equity awards held by the
Executive shall accelerate and immediately vest and be exercisable in whole or
in part at any time for two years following the termination of employment.

For purposes of the Employment Agreement, a Change in Control is the occurrence
of any of the following events: (i) a merger, reorganization, statutory share
exchange, consolidation or similar transaction involving DSP Group, Inc.
(“Parent”) or any of its subsidiaries, other than a transaction the principal
purpose of which is to change the state in which Parent. is incorporated;
(ii) the sale, transfer or other disposition of a majority of the equity
securities of the Company or all or substantially all of Parent’s other assets;
(iii) the complete liquidation or dissolution of Parent or the Company; (iv) any
reverse merger or series of related transactions culminating in a reverse merger
(including, but not limited to, a tender offer followed by a reverse merger) in
which Parent is the surviving entity but (A) the shares of Parent’s securities
outstanding immediately prior to such merger are converted or exchanged by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (B) in which securities possessing more than forty percent
(40%) of the total combined voting power of Parent’s outstanding securities are
transferred to a person or persons different from those who held such securities
immediately prior to such merger or the initial transaction culminating in



--------------------------------------------------------------------------------

such merger; (v) acquisition in a single or series of related transactions by
any person or related group of persons (other than Parent or by a
Parent-sponsored employee benefit plan) of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
forty percent (40%) of the total combined voting power of Parent’s outstanding
securities; or (vi) any time at which individuals who, as of May 16, 2011,
constitute the board of directors of Parent (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the board of directors of
Parent; provided, however, that any individual becoming a director subsequent to
May 16, 2011 whose election, or nomination for election by Parent’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the board of directors of
Parent.

For purposes of the Employment Agreement, “Good Reason” is the occurrence of any
of the following events: (A) a change in the Executive’s authority, duties,
responsibilities or position from those in effect immediately prior to the
Change in Control; (B) a material reduction in the Executive’s compensation
terms from those in effective immediately prior to the Change in Control,
including, without limitation, Salary and Directors Insurance, (C) a relocation
of the Executive’s principal place of employment immediately prior to the Change
in Control by more than twenty-five miles, or (D) a material breach of the
Employment Agreement by the Company or any successor or assignee of the Company.

For purposes of the Employment Agreement, “Cause” is the occurrence of any of
the events set forth in Section 3c of the Employment Agreement.

4. This amendment to the Employment Agreement shall be binding upon the
Corporation and its successors and assigns, if any.

5. All terms and conditions of the Employment Agreement, other than amended
hereby, shall remain in full force and effect.

 

/s/    Eliyahu Ayalon

    

/s/ Ofer Elyakim

   DSP Group, Inc.      Ofer Elyakim   

/s/    Dror Levy

        DSP Group, Ltd.        